Citation Nr: 0713951	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-35 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder 
condition as secondary to service-connected residuals of a 
left shoulder injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1988 to May 
1988, and May 1989 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision issued in March 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida, which denied service 
connection for a right shoulder condition as secondary to the 
veteran's service-connected residuals of a left shoulder 
injury.

The veteran was scheduled for a hearing before a Veterans Law 
Judge at the RO, to be held on January 23, 2007; however, 
since the appellant did not report to the scheduled hearing, 
the request is considered withdrawn.  38 C.F.R. § 20.704 
(2006).


FINDINGS OF FACT

1.  The veteran has established service connection for 
residuals of a left shoulder injury, currently rated as 20 
percent disabling.  

2.  There is no competent medical evidence linking the 
veteran's current right shoulder condition to his service-
connected residuals of a left shoulder injury.


CONCLUSIONS OF LAW

A right shoulder condition is not proximately due to or 
aggravated by service-connected residuals of a left shoulder 
injury.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
December 2003 and March 2006 letters satisfied the four 
elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until March 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra in deciding these issues.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  

Service medical records, VA medical records and examination 
reports and lay statements have been associated with the 
record.  VA has obtained, or made reasonable efforts to 
obtain, all evidence which might be relevant to the 
appellant's claim and VA has satisfied, to the extent 
possible, the duty to assist.  The Board is not aware of the 
existence of additional relevant evidence in connection with 
the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

Analysis

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  

Service connection for the veteran's residuals of a left 
shoulder injury was granted in a July 1992 rating decision.  
The veteran contends that his current right shoulder 
condition is due to compensating for his service-connected 
residuals of a left shoulder injury, and therefore should be 
service-connected as secondary to the residuals of his left 
shoulder injury.

A June 2002 VA x-ray report showed that the veteran's right 
shoulder had minimal osteaoarthritic changes in the joint.  
November 2003 VA medical records reflect the veteran was 
treated for right shoulder pain which was not worse with 
weight, but became worse with active range of motion.  A 
December 2003 VA joints examination reflects that the veteran 
reported having right shoulder pain over the past two years 
due to the increased use of his right arm.  He did not report 
any injury.  The veteran complained of right shoulder pain 
when lifting objects in excess of 25 pounds.  His right 
shoulder had no swelling, forward flexion was 120 degrees, 
abduction was 120 degrees, external rotation was 25 degrees 
and internal rotation was 40 degrees.  The drop arm sign was 
negative and there was a positive speed test.  The veteran 
had mild pain over the bicipital tendon, no gross pain over 
the acromioclavicular joint, and the neurovascular status to 
the right shoulder was intact.  X-rays of the right shoulder 
revealed normal mineralization, good preservation of the 
glenohumeral joint and the acromioclavicular joint, and no 
evidence of gross fracture, dislocation or gross degenerative 
changes.  The assessment was a negative x-ray.  The clinical 
impression was mild bursitis of the left shoulder.  The 
examiner opined that to a reasonable degree of medical 
probability, the veteran had bilateral bursitis of the 
shoulders and that would prevent repetitive overhead material 
handling or lifting.  The examiner felt that the veteran's 
right shoulder condition was a stand alone entity that is 
developmental in nature and is unrelated to the veteran's 
service-connected acromioclavicular dislocation.  The 
examiner concluded that, at the time of the examination, the 
veteran's right shoulder condition would not be aggravated 
nor considered adjuvant to an acromioclavicular separation 
with associated impingement syndrome of this left shoulder 
for which he is service-connected. 

There is no competent medical evidence in the record linking 
the veteran's current right shoulder condition to his 
service-connected left shoulder disability.  Accordingly, the 
service connection claim for a right shoulder condition as 
secondary to the veteran's service-connected residuals of a 
left shoulder injury is denied as the evidence fails to 
establish that the condition was proximately due to or 
aggravated by his service-connected residuals of a left 
shoulder injury.

In written statements and at his VA joints examination, the 
veteran asserted that the increased use of his right arm to 
compensate for his service-connected left arm has caused his 
current right arm condition.  However, as a lay person with 
no apparent medical expertise or training, he is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right shoulder condition as 
secondary to his service-connected residuals of a left 
shoulder injury is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


